DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base assembly (in claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 2 is objected to because of the following informalities:  “Theaxle” should be “The axle” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9, 10, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mair (US 20080202843).
	In regards to claim 1, Mair discloses an axle assembly (see fig. 1a,ab) for a working machine, the axle assembly comprising: an axle (3) having first and second ends, the first end having a first wheel mount (10A, 11A, 10B, 11B) for pivotably mounting a first wheel (2A) to the axle and the second end having a second wheel mount for pivotably mounting a second wheel (2B) to the axle (see paragraph 0022); and a steering arrangement (6, 7, 8, 9) for pivoting the first and second wheel mounts (10A, 11A, 10B, 11B) relative to the axle, the steering arrangement comprising a steering linkage (8A, 8B) connected to the first and second wheel mounts and configured to pivot the first and second wheel mounts relative to the axle, wherein the steering arrangement (6, 7, 8, 9) comprises an actuator (6) configured to actuate the steering linkage in order to effect pivoting of the first and second wheel mounts, and wherein the actuator is directly connected to the steering linkage (actuator 6 is connected via joints 7A,7B to the tie rods 8A,8B).  
	In regards to claim 2, Mair discloses wherein the steering arrangement (6, 7, 8, 9) is configured to pivot the first and second wheel mounts at different angles relative to the axle see fig.1b.
	In regards to claim 5, Mair discloses wherein the axle defines a central elongate axis, and wherein the steering linkage (8A, 8B) is connected to the first and second wheel mounts at first and second connection points, said first and second connection points arranged to be spaced apart from said central elongate axis of the axle (see fig.1).  
	In regards to claim 9, Mair discloses, when the first and second wheel mounts are arranged to be substantially parallel, the actuator is aligned substantially parallel to a central elongate axis of the axle, see fig.1.  
	In regards to claim 10, Mair discloses wherein the axle (3) defines a central elongate axis, and wherein the actuator (6) is spaced apart from said central elongate axis on a first side of the axle.  
	In regards to claim 11, Mair discloses wherein a majority of the steering linkage (8A,8B) is spaced apart from said central elongate axis (3) on a second side of the axle opposing said first side of the axle (see fig.1b).  
	In regards to claim 14, Mair discloses wherein the steering member is substantially non-linear, see fig.1a,1b.   
Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillard (US 20110291373).
	In regards to claim 1, Dillard discloses an axle assembly (see fig. 1a,ab) for a working machine, the axle assembly comprising: an axle (104) having first and second ends (left and right sides), the first end having a first wheel mount (steering knuckle 112) for pivotably mounting a first wheel (not shown) to the axle and the second end having a second wheel mount for pivotably mounting a second wheel (steering knuckle 116and wheel not shown) to the axle (see paragraph 0027); and a steering arrangement (see fig.1b, 102,114,) for pivoting the first and second wheel mounts relative to the axle (104), the steering arrangement comprising a steering linkage (114) connected to the first and second wheel mounts and configured to pivot the first and second wheel mounts relative to the axle, wherein the steering arrangement comprises an actuator (102) configured to actuate the steering linkage (paragraph 0054) in order to effect pivoting of the first and second wheel mounts (112,116), and wherein the actuator is directly connected to the steering linkage (see fig 1a,1b connection 108).  
	In regards to claim 2, Dillard discloses wherein the steering arrangement (102,114) is configured to pivot the first and second wheel mounts (112,116) at different angles relative to the axle (see fig.1b and paragraph 0027).
	In regards to claim 3 and 4, Dillard discloses wherein the actuator is a linear actuator (102, see fig. 1b) and wherein a first end of the actuator is pivotally connected to the axle (104, at 106) and a second end of the actuator is connected to the steering linkage (114 at 108). 
	In regards to claim 5, Dillard discloses wherein the axle (104) defines a central elongate axis, and wherein the steering linkage (114) is connected to the first and second wheel mounts (112,116) at first and second connection points (connected off of 110), said first and second connection points arranged to be spaced apart from said central elongate axis of the axle (see fig.1b). 
	In regards to claim 6, Dillard discloses, see fig.1b, a first end of the actuator (102) is pivotally connected to the axle at a third connection point 106 arranged co planar with the elongated axis(on one plane going through the central elongate axis). 
	In regards to claim 7, Dillard discloses, wherein the position of the third connection point (106) is fixed relative to the axle (104). 
	In regards to claim 8, Dillard discloses, wherein a second end of the actuator (102) is connected to the steering linkage (114) at a fourth connection point (at 108), and wherein the fourth connection point is arranged to be co-planar with the central elongate axis of the axle.
	In regards to claim 9, Dillard discloses wherein, when the first and second wheel mounts are arranged to be substantially parallel, the actuator is aligned substantially parallel to a central elongate axis of the axle. (see fig.1b).
	In regards to claim 10, Dillard discloses wherein the axle (104) defines a central elongate axis, and wherein the actuator (102) is spaced apart from said central elongate axis on a first side (right side) of the axle (see fig.1b).  
	In regards to claim 11, Dillard discloses wherein a majority of the steering linkage (114) is spaced apart from said central elongate axis (of the axle 104) on a second side (left side) of the axle opposing said first side of the axle (see fig.1b).  
	In regards to claim 13, Dillard discloses wherein the steering linkage (114) is formed as a unitary body, see fig.1.  
	In regards to claims 15, Dillard discloses wherein the steering linkage (114) is directly connected to the first and second wheel mounts, see fig.1A,B, direct connections.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mair (US 20080202843) as applied to claim 1 above, and further in view of Palmute (US 20170158232).
	In regards to claim 16, Mair fails to explicitly disclose an undercarriage for a working machine, the undercarriage comprising: a chassis; a front axle assembly mounted to the chassis; and a rear axle assembly mounted to the chassis, wherein the front axle assembly and/or the rear axle assembly is an axle assembly according to claim 1. However, it old and well known in the art. Palmute teaches an undercarriage for a working machine (fig.1) comprising: a chassis, a front axle (24) and a rear axle (23) mounted on the chassis. It would have been obvious to a person of ordinary skill in the art by the effective filing date to make a simple substitution of one known element for another to obtain predictable results. Therefore, substituting the axle assembly of Palmute with that of Mair, and the undercarriage of the working machine comprises a chassis, and a front and rear axle assemblies according to claim 1 (as Mair teaches) mounted to the chassis. One of ordinary skill in the art, would be motivated to do so as Palmute teaches such an undercarriage allows for the use of wheels assemblies which are less expensive, lighter and dispense with maintenance (paragraph 0005) and with axle assemblies that provide an improved turn radius. 
	In regards to claim 17, Mair and Palmute in combination teach wherein the front axle assembly and rear axle assembly each comprise a pair of wheels mounted thereto (Mair discloses wheels mounted to the axle assembly (see fig.1a,1b, and therefore in combination the wheels would be mounted thereto the rear axle assembly as well as the front axle assembly as Palmute teaches).  
	In regards to claim 18, Mair and Palmute in combination teach the claimed invention but fail to explicitly disclose wherein the undercarriage defines a wheelbase and a track width, and wherein the ratio between the wheelbase and the track width is in the range of 0.8-1.2:1, e.g. approximately 1:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a constructional change in the ratio of the wheel base and track width in accordance with the circumstances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 19, Mair and Palmute in combination teach a working machine (see Mair fig.1a,1b) comprising: a base assembly including a ground engaging structure (the wheels); an undercarriage according to claim 16 (see above), the undercarriage (see Mair fig.1a,1b) connected to the ground engaging structure (wheels); and an operator seat (Palmute teaches an operator is claimed paragraph 0037, it is understood by the examiner this suggests an operator seat as is common). It would have been obvious to a person of ordinary skill in the art by the effective filing date of the instant application to modify Mair with Palmute. Palmute teaches such an undercarriage allows for the use of wheels assemblies (part of the ground engaging structure) which are less expensive, lighter and dispense with maintenance (paragraph 0005) and axle assemblies that provide an improved turn radius. 
	In regards to claim 20, Mair and Palmute in combination teach wherein the working machine is an excavator, a loader, a dumper, a forklift or a telehandler, Palmute's working machine is a loader (harvester).
Claims 3-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mair (US 20080202843) as applied to claim 1 above, and further in view of Stanek (US 4475615).
	In regards to claim 3 and 4, Mair fails to explicitly disclose wherein the actuator is a linear actuator and wherein a first end of the actuator is pivotally connected to the axle and a second end of the actuator is connected to the steering linkage. However, Stanek discloses see fig.1,and 2, actuator (30,52) is pivotably connected via joint 60 to the axle 16 and via joint 56 to the linkage 58. Although it is not explicitly disclosed, the actuator is a linear actuator, the use of a linear actuator is well known in the art and is clearly anticipated by the actuator (30,52). It would have been obvious to a person of ordinary skill in the art by the effective filing date of the instant application to modify Mair in view of Stanek combining prior art elements to yield predictable results, such a constructional change would have been obvious to try with a reasonable expectation of success. Stanek teaches the pivot connection of the axle, steering linkage and an actuator provides universal movement for a more even steering operation with linear or nonlinear movement (see col.1 lines 24-53).
	In regards to claim 12, Mair fails to disclose wherein the steering linkage and the actuator are positioned above the axle, in use. However, Stanek teaches the actuator (on the same plane as the steering linkage) is above the axle, see fig.1. It would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified Mair further with the location of the steering linkage and actuator as Stanek teaches, such a change would have been an obvious matter of design choice, since applicant has not disclosed that the steering linkage and actuator are positioned above the axle in use solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well. Additionally, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614